NOBLE INNOVATIONS, INC. June 11, 2009 Adam Phippen United States Securities and Exchange Commission 100 F. Street, N.W. Mail Stop 3561 Washington, D.C. 20549-3561 RE: Noble Innovations, Inc. Item 4.02 Form 8-K Filed May 26, 2009 File No. 000-53433 Dear Adam Phippen, This correspondence is in response to your letter dated May 26, 2009 in reference to our filing of the Item 4.02 Form 8-K Filed May 26, 2009 on the behalf of Noble Innovations, Inc., File No. 000-53433. Form 8-K filed May 22, 1. Please disclose the date on which the board of directors, a committee of the board of directors or the officer or officers authorized to take such action if board action is not required concluded that the previously issued financial statements should no longer be relied upon. Also, please specifically identify the financial statements and years or periods covered that should no longer be relied upon. Refer to the requirements of Item 4.02(a)(1) of Form 8-K. Answer:We have complied with your comment and revised the 8-K per the requirements of Item 4.02(a)(1) of From 8-K to include the following: On May 15, 2009, the chief executive officer and principal accounting officer of the Company, under authority granted to them by, and with the approval of, the board of directors, concluded that our previously reported consolidated financial statements included in our annual reports for the year ended December 31, 2008 and 2007, as well as our interim reports for the periods ended March 31, 2008, June 30, 2008 & September 30, 2008, should no longer be relied upon. 2. If applicable, please revise the date on the cover page to represent the date of board of directors, a committee of the board of directors or the officer or officers authorized to take such action concluded that the previously issued financial statements should no longer be relied upon. 1 Answer:We have complied with your comment. 3. It appears you concluded that fiscal 2008 interim financial statements included in Form 10-Q filed June 4, 2008, August 15, 2008 and November 14, 2008 can still be relied upon. If so, tell us the basis for your conclusion for each interim period. If not, please identify the interim financial statements and periods covered that should no longer be relied upon as required by Item 4.02(a)(1) of Form 8-K. In addition, tell us whether you intend to amend the quarterly reports to include restated interim financial statements, and if not, the reasons why. Answer:Respectfully,we have determined all of our interim financial statements for 2008 cannot be relied upon, as well as, our consolidated financial statements included in our annual report for the year ended December 31, 2007. Please see the revised notice as documented in our response to question #1. 4. Please explain to us why the fair value of the stock-based awards should have been expensed upon issuance citing the authoritative literature that supports your revised accounting treatment. In doing so, please include a discussion of vesting and exercisability terms of the agreements, including those that may infer implicit requisite service periods of awards granted to employees and the periods over which, non-employees are required to perform services. Refer to SAB Topic 14:A, EITF 96-18, EITF 00-18 and SFAS 123(R). Answer:The measurement date and the means of measurement recognized (fair value) is consistent between what was originally reported and what was restated in the Form 10-Q for the three months ended March 31, 2009, but the recognition of the expense was restated. We changed our recognition of the cost from amortizing the cost over the life of the contractual agreement to expensing the entire cost on the measurement date. Our research as defined below has led us to believe that the expense should have been recognized over the requisite service period, which would have been on the date of issuance due to a lack of vesting period, or restrictions on the transferability of the equity awards As such, we will amend our Form 10-KSB for the year ended December 31, 2007, all of our interim reports for the 2008 calendar year, and our Form 10-K for the year ended December 31, 2008.Our original accounting and interpretation of the guidance is as follows: Case 1 (Non-Employees): Facts and circumstances as originally filed with the commission: The Company entered into multiple agreements with non- employees (“consultants”) for services rendered over multiple periods up to one year in length. As part of the agreements the consultants were granted and issued both, fully vested, non-forfeitable shares of the Company’s common stock (no specific performance was required by the employees to retain the equity instruments, other than their agreement to the terms of the consulting agreements), and options to purchase the Company’s common stock which did not include any vesting period, or limitations with regard to the exercisability of the stock options (no specific performance was required by the consultants to retain the equity instruments, other than their agreement to the terms of the consulting agreements). The shares were valued based upon the Company’s fair market value of the common stock exchanged at the time the agreement was consummated, and the options were valued using the black-scholes pricing model. The expense was recognized over the life of the agreement using a contra-equity account to record the asset representing the “prepaid” portion attributed to the equity award. 2 Explanation of the Company’s interpretation of the related accounting guidance: Paragraph 7 of SFAS 123(R) addresses the measurement principle for share-based payment transactions. In accordance with SFAS 123(R), the Company valued the common stock payments based on the fair value of the Company’s common stock, and the intrinsic value of the common stock options awarded using a black-scholes pricing model, which were more reliably measurable than the fair market value of the services provided.SFAS 123(R) does not provide guidance on the determination date for share-based payment transactions with parties other than employees. EITF issue No. 96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services” establishes criteria for determining the measurement date. Issue 1 of EITF 96-18 establishes the measurement date as of the earlier of either of the following: 1. The date at which a commitment for performance by the counterparty to earn the equity instruments is reached (a “performance commitment”); or 2. The date at which the counterparty’s performance is complete. In all instances of the Company’s non-employee, share-based equity compensation payments the measurement date was determined to be the date on which the parties entered into the agreements (performance commitment date) as they preceded the counterparty’s completion of performance. EITF 96-18 did not address the period(s) or the manner (that is, capitalize versus expense) in which an enterprises should recognize the fair value of the equity instruments that will be issued, other than to reach a consensus that an asset, expense, or sales discount would be recognized (or previous recognition reversed) in the same period(s) and in the same manner (that is, capitalize versus expense) as if the enterprise had paid cash for the goods or services or used cash instead of paying with or using the equity instruments. For guidance on the manner of recognizing the cost of the fair value of the equity instruments we turned to EITF 00-18. 3 EITF 96-18 addressed the measurement date in which the entity was to record the fair value of the transaction in accordance with SFAS 123 (R), or credit to equity.
